 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 KAHEEM K CARTER,

                                          Plaintiff,

             -against-                                                  COMPLAINT
                                                                        AND DEMAND
 COUNTY OF NASSAU, NASSAU COUNTY POLICE                                 FOR JURY TRIAL
 DEPARTMENT, ROBERT J. CROCE and NASSAU
 COUNTY POLICE DEPARTMENT OFFICERS “JOHN Index No.
 DOES” 1-10, in their official and individual capacities,

                                           Defendants.
 -------------------------------------------------------------------X


        Plaintiff KAHEEM K CARTER, by and through his attorney, Mohammed Gangat, Esq.,

as and for his Complaint against defendants COUNTY OF NASSAU, NASSAU COUNTY

POLICE DEPARTMENT, ROBERT J. CROCE, and NASSAU COUNTY POLICE

DEPARTMENT OFFICERS “JOHN DOES” 1-10 (collectively, “Defendants”), in their official

and individual capacities, alleges as follows:

                                    PRELIMINARY STATEMENT

        1.       This is a civil rights action in which plaintiff Kaheem K Carter (“Plaintiff”) seeks

relief for the violation of his rights under 42 U.S.C. §§ 1983, the Fourth and Fourteenth

Amendments to the United States Constitution.

        2.       Plaintiff’s claims arise from an incident that occurred on April 17, 2018, in which

the County of Nassau, the Nassau County Police Department, and the individual Defendants,

acting under color of state law, violated Plaintiff’s rights under 42 U.S.C. §1983 and the Fourth

and Fourteenth Amendments of the United States Constitution

        3.       Plaintiff seeks compensatory and punitive damages, declaratory relief, an award of

costs and attorney's fees and such other and further relief as the Court deems just and proper.
                                JURISDICTION AND VENUE


        4.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth and

Fourteenth Amendments to the United States Constitution.

        5.     This Court’s jurisdiction is predicated upon 28 U.S.C. §§ 1331 and 1343(a)(3) and

(4).

        6.     Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

(b) and (c).

                                 DEMAND FOR JURY TRIAL

        7.     Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial by jury in this action.


                                            PARTIES


        8.      At all times hereinafter mentioned, plaintiff Kaheem K. Carter, was an adult male

and resided in Nassau County in the State of New York.

        9.     At all times hereinafter mentioned, Defendant County of Nassau (“County”), was

a duly constituted municipal corporation organized under the laws of the State of New York.

        10.    At all times hereinafter mentioned, Defendant Nassau Police Department (“Nassau

PD”), was and is an agency of the County.

        11.    At all times relevant hereto, Defendant County, acting through Defendant Nassau

PD, was responsible for the policy, practice, custom, supervision, implementation, and conduct of

all Nassau PD matters and was responsible for the appointment, training, supervision, discipline

and retention and conduct of all Nassau PD personnel. In addition, at all relevant times, Defendant

County was responsible for enforcing the rules of Defendant Nassau PD and for ensuring that

Nassau PD personnel obey the laws of the United States and the State of New York.

        12.    At all times relevant hereto, defendants Robert J. Croce and Nassau County Police
Department Officers “John Does” 1-10 (together the “Individual Defendants” or the “NCPD

Officers”), all of whose names are known to the County and Nassau PD, were police officers in

the County, and as such were acting under color of state law and in their capacities as agents,

servants and employees of the County acting under the direction of the County and Nassau PD.

       13.       The Individual Defendants are sued in their individual and official capacities.

                                       RELEVANT FACTS


       14.       On April 17, 2018, at and about 5 pm, Plaintiff was in Hempstead, New York

driving to pick up his cousin, first name Donielle, at her friend’s house. Donielle was pregnant at

the time. Accompanying Plaintiff was another one of his cousins, first name Rayvon. The two

were driving in a white BMW registered to Plaintiff’s grandmother.

       15.       When Plaintiff arrived at the location he was to pick up Donielle, there was an

ongoing dispute between Donielle and what appeared to be neighbors of the residence where

Donielle was at. These individuals were later identified to Plaintiff as Larry McCloud and Akleba

McCloud.

       16.       Plaintiff picked up Donielle and proceeded to drive away.

       17.       Plaintiff did not have a gun on him or in his possession at any point in time during

these events, and neither did either of his cousins.

       18.       As Plaintiff and his cousins drove away, the McClouds began to follow Plaintiff in

their own car and continued to follow Plaintiff’s car for about 10 minutes (or stated differently,

about 1 mile).

       19.       Plaintiff then drove to a friend’s house. Within about 1 hour, police arrived at the

house, and after asking Plaintiff a few questions informed Plaintiff they were seizing and

impounding the white BMW. The police then did seize and impound the white BMW.

       20.       A few hours later police went to Plaintiff’s Grandmother’s house and seized and
impounded another vehicle, a Honda Civic, also registered to Plaintiff’s grandmother.

       21.     Nassau PD said the cars were involved in a shooting and were needed for evidence

collection, including testing and analysis of, inter alia, gunpowder residue(s), to confirm the

involvement in a shooting.

       22.     Upon information and belief, no tests were ever conducted involving testing and

analysis of gunpowder residue with respect to either of the seized cars.

       23.     No testing was ever conducted involving testing and analysis for gunpowder

residue with respect to the Plaintiff’s person and belongings.

       24.     Plaintiff’s grandmother followed up with police every week requesting the return

of her cars, but received no response until on or about June 1, 2018, when Nassau PD asked his

grandmother to come in to the precinct with Plaintiff, to discuss the situation.

       25.     When Plaintiff arrived, a detective instructed him to empty his pockets, and place

his hands on the desk and told him he was being arrested.

       26.     Before the arrest Nassau PD defendants illegally detained Plaintiff falsely claiming

that they were investigating a shooting involving Plaintiff’s vehicle and need to check it for

fingerprints and weapons.

       27.     Without any facts or circumstances resulting in probable cause, the Nassau PD

defendants illegally searched and seized vehicles and arrested Plaintiff.

       28.     No firearm or bullets were ever found in the vehicle and the Plaintiff fully

cooperated with the individual defendants.

       29.     Indeed, Nassau PD possessed no evidence of any kind suggesting the use of a

firearm in any way.

       30.     Despite reasonable opportunity to do so, at no point did any of the individual

defendant officers intervene in the unreasonable search and seizure and false arrest of the Plaintiff
or that of his property.

        31.     At no point did the individual defendants have probable cause to search, seize, and

falsely imprison the Plaintiff.

        32.     At no point did the Plaintiff violate any law, regulation, administrative code,

commit any criminal act, or act in a suspicious and unlawful manner prior to or during the above

false imprisonment.

        33.     At no time prior to, during, or after the above incidents were the individual

Defendants provided with information, or in receipt of a credible or an objectively reasonable

complaint from a third person, that Plaintiff violated any law or committed any criminal act.

        34.     Plaintiff was falsely arrested at the precinct under fabricated charges. He was

charged with D-Felony, Assault in the Second Degree, Penal Law Section 120.03(2) and an A-

Misdemeanor, Menacing in the Second Degree, Penal Law Section 120.14(1).

        35.     On June 2, 2018, the Plaintiff was arraigned in a proceeding before the Hon. Eileen

J. Goggin, J.S.C., Supreme Court of the State of New York – County of Nassau.

        36.     The accusatory instruments against Plaintiff were signed by Individual Defendant,

Sergeant Robert J. Groce.

        37.     In his accusatory instrument in support of the assault charge, Sgt. Groce wrote that

Plaintiff on April 17, 2018, at about 5:30 pm, at 81 Cruikshank Ave, Hempstead, NY violated PL

Section 120.05(2) when he “intentionally struck the victim with a firearm in the forehead” which

“caus[ed] a laceration and substantial pain to her forehead.” Mr. Groce further stated that this

accusatory instrument was “based on information and belief, that being the supporting deposition

of the victim and a positive photo array identifying the defendant.”

        38.     In his accusatory instrument in support of the menacing charge, Sgt. Groce wrote

that Plaintiff on April 17, 2018, at about 5:30 pm, at 81 Cruikshank Ave, Hempstead, NY violated
PL Section 120.14(1) when he “did lift up his shirt and did display what appeared to be a firearm

at the victim”, then did say “[c]ome on with it”, and the “victim believing the object was a

handgun” then “fear[ed] for his life and drove away in his vehicle.” Mr. Groce further stated that

this accusatory instrument was “based on information and belief, the source of said information

and the basis for said belief being the interviews and written statements of the complainant and

witness, along with a positive photo array identifying the defendant.”

       39.     Nassau PD and Mr. Groce failed to reasonably investigate these accusations and

seek corroborating evidence.

       40.     The accusations were materially false as related to plaintiff and Defendants should

have known them to be materially false.

       41.     While plaintiff was in defendants’ custody, one or more of the defendants

forwarded, or caused to be forwarded, the arrest paperwork, and possibly other documentation,

containing these materially and fundamentally false allegations to the district attorney.

       42.     The purpose of transmitting the documentation concerning plaintiff’s arrest to the

district attorney was to ensure that the district attorney would initiate plaintiff’s criminal

prosecution.

       43.     Plaintiff was arraigned and criminally charged based on a materially deficient

accusatory instrument, as it failed to speak to any investigation or findings of any crime other than

statements from two individuals that had assaulted Plaintiff.

       44.     At the arraignment, bail was set as follows: $50,000.00 Cash/$100,000.00

Insurance Company Bail Bond, and Plaintiff was committed to the custody of the Nassau County

Sheriff, and the Sheriff ordered to present the Plaintiff for his next criminal court appearance on

June 5, 2018, before the Hon. Erica L. Prager, in Lower Level Room FP9, for the purpose of

Indictment Control.
        45.    At the arraignment, orders of protection were issued to Plaintiff concerning the two

victims, Larry McCloud and Akleba McCloud.

        46.    At the June 5, 2018, scheduled appearance, the matter was adjourned to June 22,

2018.

        47.    At the June 5, 2018, scheduled appearance, the matter was adjourned to July 27,

2018.

        48.    The July 27 conference was moved up to July 26, at the request of Plaintiff’s

defense attorney, William T. Jaye. On July 26, Plaintiff posted bail and/or was released on his

own recognizance.

        49.    On August 20, 2018, Plaintiff appeared for a criminal court conference. The matter

was adjourned to November 2, 2018.

        50.    On November 2, 2018, the matter was adjourned to January 11, 2019.

        51.    The January 11, 2019, Court’s Calendar Entries noted that the matter was “HELD

FOR THE ACTION OF THE GRAND JURY”.

        52.    On June 18, 2019, the charges against Plaintiff were dismissed and the record was

sealed. The Court records indicated this was a “GRAND JURY DISMISSAL” and included the

notation “NO TRUE BILL”.

        53.    The aforesaid violations of Plaintiff’s rights are not an isolated incident. Defendant

County is aware from lawsuits, notices of claims, and complaints, that many members of Nassau

PD are insufficiently trained, and such improper training has often resulted in a deprivation of civil

rights. Despite such notice, Nassau County has failed to take corrective action. This failure caused

the Defendants to violate Plaintiff’s rights and cause substantial injury.

        54.    At all times, Defendant County, by the Nassau PD and its agents, servants and/or

employees, carelessly, and recklessly trained the individual Defendants for the position of police
officer.

           55.   At all times Defendant County, by the Nassau PD and its agents, servants and/or

employees caused, permitted and allowed the individual Defendants to act in an illegal,

unprofessional, and/or deliberate manner in carrying out their official duties and/or

responsibilities.

           56.   At all times Defendant County, by Nassau PD and its agents, servants and/or

employees carelessly, and recklessly retained in its employ, the individual Defendants, who were

clearly unfit for their position, and acted in an illegal, unprofessional, and/or deliberate manner in

carrying out their official duties and/or responsibilities.

           57.   The Defendants acted under pretense and color of state law and within the scope of

their employment. That at all times relevant herein, the defendants were on duty and acting within

the scope of their employment, and their acts were done in furtherance of the County and Nassau

PD’s interests and without legal justification or excuse.

           58.   As a direct and proximate result of the Defendants' conduct described above,

including the unreasonable search and seizure of property, detainment, false arrest, and the

malicious prosecution of the Plaintiff, Plaintiff suffered severe injuries, pain and suffering, loss of

enjoyment of life, economic loss, humiliation and embarrassment, legal costs, and more.

                                     FIRST CAUSE OF ACTION
                                           42 U.S.C. § 1983
                       (Claim of False Arrest Against the Individual Defendants)

           59.   Plaintiff repeats and realleges all the foregoing paragraphs as if the same were fully

set forth at length herein. The individual defendants willfully and intentionally seized, searched,

detained, and arrested plaintiff, and caused him to be imprisoned, without probable cause, and

without a reasonable basis to believe such cause existed.

           60.   Plaintiff had not engaged in any criminal conduct on the date in question, nor was
he engaged in any conduct that could reasonably be viewed as criminal. Despite the absence of

sufficient legal cause, plaintiff was arrested and jailed.

       61.      To the extent that any of the individual defendants did not affirmatively engage in

this conduct, each such defendant was aware of his or her fellow officers’ misconduct, had ample

opportunity to intervene and prevent or limit the constitutional harms being visited on the plaintiff,

but failed to intervene in any way.

       62.      By so doing, the individual defendants subjected plaintiff to false arrest and

imprisonment, and thereby violated and aided and abetted in the violation of plaintiff’s rights under

the Fourth Amendment of the United States Constitution.

       63.      The acts and negligence of the Defendant Officers, committed under color of law

and under their authority as Nassau County police officers in their individual and official capacities

and/or within the scope of their employment, violated the Plaintiff’s rights guaranteed by 42 U.S.C.

§1983 the Fourth and Fourteenth Amendments of the United States Constitution.

       64.      The Defendants’ unlawful actions were done intentionally, maliciously, unlawfully

and/or with a reckless disregard for the natural and probable consequences to the Plaintiff and were

designed to and did cause him emotional harm and distress, mental anguish, fear, economic loss,

and pain and suffering.

       65.      As a direct and proximate result of the misconduct and abuse of authority detailed

above, the Plaintiff sustained the damages herein before alleged.

                                    SECOND CAUSE OF ACTION
             (Section 1983 Denial of a Fair Trial Claim Against the Individual Defendants)

       66.      Plaintiff hereby realleges and incorporates by reference all of the preceding

paragraphs as though they were fully set forth herein.

       67.      The individual defendants willfully and intentionally conducted a deficient and

incomplete investigation, leading to the individual defendants knowingly memorializing false
claims that plaintiff engaged in criminal or unlawful activity, and then forwarded these materially

false claims to the district attorney in order to justify their arrest of plaintiff, and to justify, bring

about and cause plaintiff to be deprived of his liberty and to be criminally prosecuted.

        68.     To the extent that any of the individual defendants did not affirmatively engage in

this conduct, each such defendant was aware of his or her fellow officers’ misconduct, had ample

opportunity to intervene and prevent or limit the constitutional harms being visited on the plaintiff,

but failed to intervene in any way.

        69.     By so doing, the individual defendants subjected the plaintiff to the denial of a fair

trial and violation of his right to due process fabricating evidence and otherwise providing

prosecutors with a materially false and misleading version of events, and thereby violated

plaintiff's rights under the Fourth, Sixth, and Fourteenth Amendments of the United States

Constitution.

        70.     By reason thereof, the individual defendant has violated 42 U.S.C. §1983 and

caused plaintiff to suffer the deprivation of his liberty, loss of his constitutional rights, physical

injuries, and mental anguish

                                      THIRD CAUSE OF ACTION
                                              Monell Claim
                                 (Against Nassau County and Nassau PD)

        71.     Plaintiff repeats and realleges all the foregoing paragraphs as if the same were fully

set forth at length herein.

        72.     The aforesaid constitutional violations are not an isolated incident and were

proximately caused by one or more policies, practices and/or customs of Defendants County and

Nassau PD, including the practice of failing to conduct a reasonable investigation when submitting

accusatory instruments on felony charges.

        73.     Upon information and belief, it was the policy, practice and/or custom of the
Defendants County and Nassau PD to inadequately and improperly investigate complaints of

assault.

           74.   Upon information and belief, it was the policy, practice and/or custom of the

Defendants Nassau and Nassau PD to fail to train, supervise and/or discipline police officers so as

to prevent them from committing acts of misconduct and abusing their authority.

           75.   Upon information and belief, it was the policy, practice, and/or custom of the

Defendants County and Nassau PD to unlawfully search and seize property as well as innocent

persons.

           76.   Upon information and belief, it was the policy, practice, and/or custom of the

Defendants County and Nassau PD to falsely arrest and unreasonably detain innocent members of

the public to meet “productivity goals” or “arrest quotas”.

           77.   Upon information and belief, it was the policy, practice, and/or custom of the

Defendants County and Nassau PD to manufacture false evidence against innocent persons to

justify the abuse of authority in unlawfully stopping and falsely arresting such individuals.

           78.   Upon information and belief, it was the policy, practice, and/or custom of the

Defendants to maliciously prosecute innocent persons.

           79.   The Defendants County and Nassau PD were aware of the aforesaid

unconstitutional policies, practices and customs through the repeated occurrences of similar

wrongful conduct documented in civil rights actions filed in the Eastern District of New York as

well as in New York State courts. As a result, Defendants County and Nassau PD permitted,

tolerated, and were deliberately indifferent to acts of misconduct.

           80.   Defendants County and Nassau PD, acting under color of state law, violated

Plaintiff’s rights under the Fourth and Fourteenth Amendments to the United States Constitution.

           81.   As a direct and proximate result thereof, Plaintiff has been injured and claims
damages.

                                  FOURTH CAUSE OF ACTION
                              42 U.S.C. § 1983 - Malicious Prosecution
                                     (Against All Defendants)

        82.     Plaintiff repeats and realleges all the foregoing paragraphs as if the same were fully

set forth at length herein.

        83.     Defendants’ unlawful actions, committed under color of state law, were done

willfully, knowingly, with malice and with intent to deprive the Plaintiff of his constitutional rights

guaranteed by the Fourth and Fourteenth Amendments.

        84.     The defendants maliciously commenced criminal proceedings against the Plaintiff

knowing that there was not corresponding probable cause and knowing that the underlying facts

did not justify any charges.

        85.     The Plaintiff was wholly innocent of said charges and was unjustly imprisoned for

more than two months based on fabricated allegations.

        86.     Defendants, their agents, servants and/or employees commenced a criminal

proceeding against the Plaintiff because of a wrong or improper motive other than the desire to see

the ends of justice served.

        87.     After suffering a great deprivation of liberty, the Plaintiff obtained a favorable

termination on the charges.

        88.     As a direct and proximate result of the Defendants’ unlawful conduct, the Plaintiff

sustained the damages herein alleged.

                                   FIFTH CAUSE OF ACTION
                            Intentional Infliction of Emotional Distress
                                      (Against All Defendants)
        89.     Plaintiff repeats and realleges all the foregoing paragraphs as if the same were fully

set forth at length herein.

        90.     The Defendants acted outrageously for their above-stated constitutional violations
that caused Plaintiff severe and extreme emotional distress.

       91.     As a consequence of Defendants’ illegal actions Plaintiff was deprived of his

freedom, subjected to serious harm, fear, personal humiliation, economic loss, and continues to

suffer from mental and emotional distress.



       WHEREFORE, Plaintiff respectfully requests judgment against Defendants as follows:

       (A)     compensatory damages in an amount to be determined at trial;

       (B)     punitive damages in an amount to be determined at trial;

       (C)     an order awarding Plaintiffs reasonable attorneys' fees and costs under 42. U.S.C.

§ 1988 and New York common law; and

       (D)     such other further relief as the Court may deem just and proper.


Dated: New York, New York
November 24, 2020


 LAW OFFICE OF ALI NAJMI                     LAW OFFICE OF MOHAMMED GANGAT
 Ali Najmi, Esq.,
 261 Madison Avenue, 12th Floor,             By:
 New York, NY 10016
 (212) 401-6222                                    ______________________
                                                   Mohammed Gangat, Esq.
                                                   675 3rd Avenue, Suite 1810
                                                   New York, NY
                                                   (718) 669-0714
                                                   mgangat@gangatllc.com




                                              Attorneys for Plaintiff Kaheem K Carter
